 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 108 
Pemco Die Casting Corporation 
and
 Paper, Allied-
Industrial, Chemical and Energy Workers In-
ternational Union, AFLŒCIO, Local #6-0547.
  Case 7ŒCAŒ46497 
January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND SCHAUMBER
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has withdrawn its 
answer to the complaint.  Upon a charge filed by the Un-
ion on August 12, 2003, the General Counsel issued the 
complaint on September 26, 2003, against Pemco Die 
Casting Corporation, the Respondent, alleging that it has 
violated Section 8(a)(1) and (5) of the Act.  The Respon-
dent filed an answer to the complaint on October 14, 
2003.  On December 5, 2003, however, the Respondent 
withdrew its answer. 
On December 12, 2003, the General Counsel filed a 
Motion for Default Judgment with the Board.  On De-

cember 17, 2003, the Board i
ssued an order transferring 

the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 

filed no response.  The allegations in the motion are 

therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively states 
that unless an answer is filed by October 10, 2003, all the 
allegations in the complaint will be considered admitted.  

On October 14, 2003, the Respondent filed an answer to 
the complaint.  However, by letter dated December 5, 
2003, to the Regional Director for Region 7, the Respon-
dent withdrew its answer.  Th
e withdrawal of an answer 
has the same effect as a failure
 to file an answer, i.e., the 
allegations in the complaint must be considered to be 
true.
1Accordingly, we grant the General Counsel™s Motion 
for Default Judgment.
2                                                          
                                                                                             
1 See Maislin Transport, 274 NLRB 529 (1985). 
2 The charge indicates that the Respondent is involved in bankruptcy 
proceedings.  It is well established that the institution of bankruptcy 
proceedings does not deprive the Board of jurisdiction 
or authority to 
entertain and process an unfair labor
 practice case to its final disposi-
tion.  See, e.g., Cardinal Services
, 295 NLRB 933 fn. 2 (1989), and 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with offices and a place of business in Bridgman, Michi-gan, has been engaged in the manufacture and nonretail 

sale of die cast components for the automotive, truck, 

office furniture, and telecommunications industries. 
During the calendar year 
ending December 31, 2002, 
in the course of its business operations described above, 

the Respondent sold and shipped products valued in ex-
cess of $50,000 directly from its facility to customers 
located outside the State of Michigan. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that Paper, Allied-Industrial, Chemical 
and Energy Workers International Union, AFLŒCIO, 
Local #6-0547, the Union, is a labor organization within 

the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times the following individuals held the 
positions set forth opposite their respective names and 
have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act, and agents of the 

Respondent within the meaning of Section 2(13) of the 
Act:  Terry Allen  Chief Executive Officer 
Amy Briggs  Human Resources Director 
 The following employees of the Respondent, herein 
called the unit, constitute a unit appropriate for the pur-
poses of collective bargaining within the meaning of Sec-
tion 9(b) of the Act: 
 All production and maintenance employees of the Re-

spondent at its Bridgman, Michigan plant, including 
tool room employees, truck drivers, janitors and regular 

part-time employees, but excluding professional em-
ployees, draftsmen, office clerical employees, time-
keepers, guards and supervisors as defined in the La-

bor-Management Relations Act of 1947, as amended, 
in accordance with the certification of the National La-
bor Relations Board in Case No. 7ŒRCŒ9601. 
 Since about the last 30 years, the Charging Party has 
been the certified exclusive 
collective-bargaining repre-
 cases cited there.  Board proceedings fall within the exception to the 
automatic stay provisions for proc
eedings by a governmental unit to 
enforce its police or regulatory powers.  See id., and cases cited therein; 
NLRB v. 15th Avenue Iron Works, Inc.
, 964 F.2d 1336, 1337 (2d Cir. 
1992).  Accord: 
Aherns Aircraft, Inc. v. NLRB
, 703 F.2d 23 (1st Cir. 
1983). 
341 NLRB No. 16 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 109
sentative of the unit and since then it has been recognized 
as such by the Respondent.  This recognition has been 
embodied in successive coll
ective-bargaining agree-
ments, the most recent of whic
h is effective from August 
19, 2000, to June 28, 2003. 
On June 25, 2003, the Respondent and the Charging 
Party entered into a written agreement to extend the most 
recent collective-bargaining agreement for a period of 30 
calendar days, and further sti
pulated that the extension would continue in full force and effect if no successor 
collective-bargaining agreem
ent was reached by that 
time, unless either party issu
ed a 7-day notice of their intent to terminate the agreement. 
At all material times based upon Section 9(a) of the 
Act, the Charging Party has been the exclusive collec-

tive-bargaining representative of the unit. 
About July 28, 2003, the Respondent, by its agent, 
Terry Allen, by an e-mail
 announcement sent to the 
Charging Party, unilaterally eliminated the paid vacation 
benefit for unit employees set forth in article X of the 
collective-bargaining agreemen
t described above, and the 
bonus hours benefit, and sin
ce that time has refused to 
pay unit employees for their accrued vacation pay or 

bonus hours. 
Since about August 5, 2003, the Respondent has failed 
and refused to compensate employees for accrued safety 

bucks. 
Since about August 5, 2003, the Respondent has uni-
laterally operated in disregard of the contractual prohibi-

tion against supervisors performing bargaining unit work 

set forth in article VI, section 11 of the collective-
bargaining agreement. 
About August 8, 2003, the Respondent began laying 
off unit employees without regard to their seniority, su-
perseniority, or their contractual right to bump employ-

ees with lower seniority as set forth in article VI of the 
collective-bargaining agreement. 
The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment of the unit and 

are mandatory subjects for the purposes of collective 
bargaining. 
The Respondent engaged in the conduct described 
above without prior notice to the Charging Party. 
CONCLUSION OF LAW
 By the acts and conduct described above, the Respon-
dent has been failing and refusing to bargain collectively 

with the exclusive 
collective-bargaining representative of 
its employees, and has thereby engaged in unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent vi
olated Section 8(a)(5) and 
(1) since about July 28, 2003, by failing to continue in 

effect all of the terms and conditions of the collective-
bargaining agreement by eliminating the contractual paid 
vacation benefit and the bonus hours benefit and by fail-
ing and refusing to pay unit employees for accrued vaca-
tion pay and bonus hours, we shall order the Respondent 
to comply with the terms and conditions of the collec-
tive-bargaining agreement and 
any automatic renewal or 
extension of it, and to make whole unit employees for 

any loss of earnings and other benefits they have suffered 
as a result of the Respondent™s unlawful conduct, in the 
manner set forth in 
Ogle Protection Service
, 183 NLRB 
682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with in-
terest as prescribed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987). 
In addition, having found that the Respondent violated 
Section 8(a)(5) and (1) by unilaterally changing its exist-
ing practice, about August 5, 2003, of compensating em-

ployees for accrued safety bucks, we shall order the Re-
spondent to rescind this unilateral change and to make 
whole unit employees for any loss of earnings and other 

benefits they have suffered as a result of the Respon-
dent™s unlawful conduct, in the manner set forth in 
Ogle 
Protection Service
, supra, with interest as prescribed in 
New Horizons for the Retarded
, supra. 
Further, having found that the Respondent has violated 
Section 8(a)(5) and (1) of the Act by, since about August 

5, 2003, assigning unit work to supervisors in contraven-
tion of article VI, section 11 of the collective-bargaining 

agreement and, since about August 8, 2003, laying off 
unit employees in contravention of article VI of the col-
lective-bargaining agreement, 
we shall order the Respon-
dent to make the unit employees whole for any loss of 
earnings and other benefits they may have suffered as a 
result of the Respondent™s unlawful conduct.  Backpay 
shall be computed in accordance with 
F. W. Woolworth 
Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded,
 supra.  
Because the Respondent has apparently ceased opera-
tions, we shall not order it to offer the unlawfully laid-off 
unit employees reinstatement. 
 To further effectuate the 

policies of the Act, however, in the event the Respondent 
resumes the same or similar business operations, we shall 
require the Respondent, within 
14 days thereafter, to of-
fer those unit employees who were laid off as a result of 
the Respondent™s failure to comply with article VI of the 
  PEMCO DIE CASTING CORP
. 110 
collective-bargaining agreem
ent reinstatement to their 
former positions or, if such positions no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 

enjoyed. 
Finally, in view of the fact that the Respondent™s 
Bridgman facility is apparently closed, we shall order the 

Respondent to mail a copy of 
the attached notice to the 
Union and to the last known 
addresses of unit employees 
employed by the Respondent since July 28, 2003, in or-

der to inform them of the 
outcome of this proceeding. 
ORDER The National Labor Relations Board orders that the 
Respondent, Pemco Die Casting Corporation, Bridgman, 

Michigan, its officers, agen
ts, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Failing and refusing to honor all of the terms and 
conditions of the collective-bargaining agreement with 
Paper, Allied-Industrial, Chemical and Energy Workers 
International Union, AFLŒCIO, Local #6-0547, by elimi-

nating the paid vacation benefit and the bonus hours 
benefit, by failing to pay unit employees accrued vaca-
tion pay and bonus hours, by laying off unit employees 

in contravention of the seniority provisions of the agree-
ment, and by assigning unit work to supervisors.  The 
appropriate unit is: 
 All production and maintenance employees of the Re-
spondent at its Bridgman, Michigan plant, including 

tool room employees, truck drivers, janitors and regular 
part-time employees, but excluding professional em-
ployees, draftsmen, office clerical employees, time-
keepers, guards and supervisors as defined in the La-
bor-Management Relations Act of 1947, as amended, 

in accordance with the certification of the National La-
bor Relations Board in Case No. 7ŒRCŒ9601. 
 (b) Failing and refusing to bargain with the Union, as 
the exclusive bargaining repr
esentative of the unit em-
ployees, by unilaterally failing, contrary to its past prac-

tice, to pay unit employees for accrued safety bucks. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Honor and apply all of the terms of the collective-
bargaining agreement, and any automatic renewal or ex-

tension of it. 
(b) Make whole the unit employees for any loss of 
wages and other benefits they may have suffered as a 

result of its failure to abide by the collective-bargaining 
agreement, with interest, as set forth in the remedy sec-
tion of this decision. 
(c) Rescind the unilateral change in its practice of pay-
ing unit employees accrued safety bucks, and make 
whole the unit employees for any loss of wages and other 
benefits they may have suffered as a result of the Re-
spondent™s unilateral failure, 
since about August 5, 2003, 
to pay unit employees accrued safety bucks, with inter-
est, as set forth in the remedy section of this decision.  
(d) In the event the Respondent resumes the same or 
similar business operations, within 14 days thereafter, 

offer those unit employees who were laid off as a result 
of the Respondent™s failure and refusal to comply with 
the seniority provisions of the collective-bargaining 
agreement or as a result of its assignment of unit work to 

supervisors in violation of the collective-bargaining 
agreement reinstatement to th
eir former positions or, if 
such positions no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful layoffs, and 

within 3 days thereafter notify the employees in writing 
that this has been done and that the layoffs will not be 

used against them in any way. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(g) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense, and after being signed 

by the Respondent™s authori
zed representative, signed 
and dated copies of the attached notice marked ﬁAppen-
dixﬂ
3 to the Union and to all unit employees employed at 
the Bridgman facility on or after July 28, 2003.  
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 

comply. 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 111
APPENDIX 
 NOTICE TO EMPLOYEES
 MAILED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor la
w and has ordered us to mail and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to honor the terms and 
conditions of our collective-bargaining agreement with 
Paper, Allied-Industrial, Chemical and Energy Workers 
International Union, AFLŒCIO, Local #6-0547, by elimi-
nating the paid vacation benefit and the bonus hours 

benefit, by failing to pay unit employees accrued vaca-
tion pay and bonus hours, by laying off unit employees 
in contravention of the seniority provisions of the agree-

ment, or by assigning unit work to supervisors.  The ap-
propriate unit is: 
 All production and maintenance employees of the Re-

spondent at its Bridgman, Michigan plant, including 
tool room employees, truck drivers, janitors and regular 

part-time employees, but excluding professional em-
ployees, draftsmen, office clerical employees, time-
keepers, guards and supervisors as defined in the La-
bor-Management Relations Act of 1947, as amended, 
in accordance with the certification of the National La-

bor Relations Board in Case No. 7ŒRCŒ9601. 
 WE WILL NOT fail and refuse to bargain with the Union, 
as the exclusive bargaining 
representative of the unit 
employees, by unilaterally failing, contrary to our past 

practice, to pay unit employees for accrued safety bucks. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL honor and apply all of the terms of our collec-
tive-bargaining agreement with Paper, Allied-Industrial, 

Chemical and Energy Workers International Union, 
AFLŒCIO, Local #6-0547, and any automatic renewal or 
extension of it. 
WE WILL make whole unit employees for any loss of 
wages and other benefits they may have suffered as a 

result of our failure to abide by the collective-bargaining 
agreement, with interest. 
WE WILL rescind the unilateral change in our practice 
of paying unit employees accrued safety bucks, and WE 

WILL make whole unit employees for any loss of wages 
and other benefits they may have suffered as a result of 

our failure, since August 5, 2003, to pay accrued safety 
bucks, with interest. 
WE WILL, in the event we resume the same or similar 
business operations, within 14 days thereafter, offer 

those unit employees who were laid off as a result of our 
failure and refusal to comply with the seniority provi-

sions of the collective-bargaining agreement or as a re-
sult of our assignment of unit work to supervisors in vio-
lation of the collective-bargaining agreement, reinstate-

ment to their former positions or, if such positions no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 

privileges previously enjoyed. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful layoffs of our unit employees and 
WE WILL
, within 3 
days thereafter, notify them in
 writing that this has been 
done and that the layoffs will not be used against them in 

any way. 
 PEMCO DIE CASTING 
CORPORATION    